Andrews, J.
—Under the former Code, a trial fee
could be taxed for every trial, and where on the first trial the jury disagreed, and upon the second trial found a verdict for the defendant, it was held that the defendant could tax two trial fees (Hamilton v. Butler, 19 Abb. Pr. 446; Spring v. Day, 44 How. Pr. 390; Cregin v. Brooklyn Crosstown R. R. Co., 19 Hun, 349). The question is not free from doubt, but I think that *88a trial fee may still be taxed for each trial, and that the decisions heretofore made as to what constitutes a trial are applicable under the new Code.